DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment, filed 17 August 2020, is acknowledged.  Claims 1-21 have been cancelled.  Claims 22-30 have been added and are pending.

Claims 22-30 are under consideration.

Information Disclosure Statement
The information disclosure statement filed 11 July 2019 (three listings) has been considered.  An initialed copy of the IDS accompanies this Office Action.  

References lined thru were not found in the either the current application file or in the file of parent application nos. 14/572,194; 11/484,485; 12/967,284; or 13/856,933 and so have not been considered.  Applicant may re-submit copies of those references previously considered in a parent application in the current application and the Examiner will update the IDSs already of record to indicate that the references have now been considered.

Specification/Sequence Listing
The sequence listing filed 03 May 2021 is acknowledged and has been entered.

The Specification is objected to because there are numerous disclosures of motifs that lack accompanying SEQ ID NOS, e.g., pages 13, 15, 17, and 18.  Appropriate correction is required.      

Effective Filing Date
This application claims benefit as a continuation of USSN 14/572,194 (now abandoned), which is a continuation-in-part (CIP) of USSN 13/856,933 (now US9181326, IDS), which is a DIV of USSN 12/967,284 (now abandoned), which claims benefit to provisional application no. 61/286,486, filed 15 December 2009.  Parent application USSN 14/572,194 also claims benefit as a CIP of USSN 11/484,485 (now US9085609, IDS), filed 11 July 2006.  

The claims currently lack adequate support in USSN 11/484,485, however, at least because that application does not a describe a method of isolating peptides comprising “ubiquitinated lysine residues.”  The ‘485 does not expressly discuss the addition of ubiquitin to lysine.  In addition, the antibodies would detect peptides with the ubiquitin remnant, not the uncleaved ubiquitin itself.  Please see the comments below under 35 U.S.C. 112-2nd.

Accordingly, the effective filing date of the claims is considered to be 15 December 2009.  If applicant pursues a method in which the antibody of claim 23 is recited in the independent claim, it is suggested that the CIP priority claim to USSN 11/484,485 be dropped.

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites “a method of isolating peptides comprising “ubiquitinated lysine residues”.  This language is ambiguous and is inconsistent with the method steps because the input protein sample comprises ubiquitinated proteins that are then cleaved to produce cleavage peptides that must comprise a “ubiquitin remnant” in step (b) before they can be bound to the antibody and eluted.  Accordingly, while the method steps can isolate peptides comprising a lysine linked to a ubiquitin remnant (two glycines), the method does not result in the isolation or detection of peptide comprising an ubiquitin itself linked to a lysine.  The dependent claims do not resolve this internal inconsistency and so are included in the rejection.   It is suggested that the method be revised so that either the preamble recites a method of isolating peptides comprising a remnant of ubiquitination linked to a lysine residue or, alternatively, that additional language is added so that the method is one of identifying polypeptides comprising a ubiquitination site.  In either case, the method steps should accomplish the method of the preamble and the resolution of the method should be consistent with the preamble.  
Claim 28 concludes with a comma rather than a period.  This renders the claim indefinite because it is unclear what, if anything, was intended to be recited after the 
Appropriate correction is required.  



Allowable Subject Matter 

No claim is allowed. 

Art and double patenting rejections have not been made solely in view of the internal inconsistencies of the currently recited method.  However, the following references of record in the parent application are noted as potential prior art against revised claims that do not recite the antibody of current claim 23:  
US2009/0317409 to Xu et al. (IDS); and
US2006/0148093 to Gygi et al. (IDS) either alone or in view of US6,441,140 to Comb (IDS).

In addition, the following patents are noted as providing a basis for double patenting rejections over a method of isolating peptides comprising a lysine-linked ubiquitin remnant: 
U.S. Patent No. 9,181,326 (IDS) (in view of disclosed utility of the product, including the antibody of instant claim 23); and 
U.S. Patent No. 9,085,609 (IDS) in view of US2006/0148093 to Gygi et al. (IDS) over claims not reciting the antibody of claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA H ROARK/Primary Examiner, Art Unit 1643